DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Regarding the amendment filed 01/07/2021: Claims 1-21 are pending. 

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1, 3-6, 9-14, 16-19, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Cetinkaya et al (O. Cetinkaya and O. B. Akan, "Electric-Field Energy Harvesting in Wireless Networks," in IEEE Wireless Communications, vol. 24, no. 2, pp. 34-41, April 2017, doi: 10.1109/MWC.2017.1600215., cited in IDS heretofore referred to as Cetinkaya) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  However a new rejection has been formed in view of Yang et al (US 2019/0140477 A1, heretofore referred to as Yang).
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 2, 7-8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cetinkaya in view of Zhao et al (X. Zhao, T. Keutel, M. Baldauf and O. Kanoun, "Energy harvesting for overhead power line monitoring," International Multi-Conference on 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9-14, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cetinkaya in view of Yang.

Regarding claim 1, Cetinkaya teaches an on-line measurement system (Cetinkaya; Fig 1) for measurement and communication of transmission parameters of a transmission line (Cetinkaya; Page 34, Section Introduction), the system comprising: 
a measurement platform adapted for connection with the transmission line for measurement of one or more transmission parameters, the measurement platform including at least one sensor (Cetinkaya; Fig 1, Element Sensor) adapted for communication with the transmission line to sense one or more parameters of the transmission line (Cetinkaya; Page 36, 2nd Column); 
a monitoring bank (Cetinkaya; Fig 1) arranged in communication with the measurement platform to receive indications of the one or more parameters of the transmission line, the monitoring bank including at least one processor and communication circuitry (Cetinkaya; Fig 1, Elements Processor nd Column); and 
an energy management system (Cetinkaya; Fig 2a) adapted for connection with the transmission line for collecting and managing energy for operation of the on-line measurement system (Cetinkaya; Page 36).
Cetinkaya does not teach the energy management system including a capacitive voltage divider bank having a plurality of serially connected capacitors, one capacitor of the plurality adapted for communication with the transmission line to receive a transmission line voltage and another capacitor of the plurality connected to provide an output voltage lower than the transmission line voltage.
Yang teaches the energy management system (Yang; Fig 1 and Par 0026) including a capacitive voltage divider bank (Yang; Fig 1, Element 18) having a plurality of serially connected capacitors, one capacitor of the plurality adapted for communication with the transmission line to receive a transmission line voltage (Yang; Par 0025) and another capacitor of the plurality connected to provide an output voltage lower than the transmission line voltage (Yang; Par 0029 and 0052; Yang teaches using a capacitor bank to control the voltage in a grid system, i.e. using the first capacitor of the bank to acquire the voltage, and the last capacitor of the bank to output the changed voltage, see Par 0026).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the system of Cetinkaya with the voltage control of Yang in order to provide power control for the grid (Yang; Par 0004).

Regarding claim 3, the combination of Cetinkaya and Yang teaches the on-line measurement system of claim 1, further comprising a power management system for regulating electric power to at least one of the measurement platform and the monitoring bank, the power management system including a power nd Column; Cetinkaya teaches a regulating system for the energy harvester). 

Regarding claim 4, the combination of Cetinkaya and Yang teaches the on-line measurement system of claim 3, wherein the power management system includes a power converter adapted to covert low voltage AC received from the another capacitor into low voltage DC for communication to the power supply (Cetinkaya; Fig 2c, Element Cs and Page 37). 

Regarding claim 5, the combination of Cetinkaya and Yang teaches the on-line measurement system of claim 3, wherein the power management system includes a power storage device (Cetinkaya; Fig 2c, Element Cs and Page 37). 

Regarding claim 6, the combination of Cetinkaya and Yang teaches the on-line measurement system of claim 1, wherein the measurement platform includes a processor adapted to convert and isolate measurement data from the at least one sensor (Cetinkaya; Fig 1, Element Processor). 

Regarding claim 9, the combination of Cetinkaya and Yang teaches the on-line measurement system of claim 1, wherein the communications circuitry of the monitoring bank includes wireless communications circuitry for wirelessly communicating parameters of the transmission line to external users (Cetinkaya; Fig 1, Element Transceiver). 

Regarding claim 10, the combination of Cetinkaya and Yang teaches the on-line measurement system of claim 1, wherein the wireless communications circuitry is adapted to provide a wireless access point 

Regarding claim 11, the combination of Cetinkaya and Yang teaches the on-line measurement system of claim 1, wherein the energy management system includes capacitive voltage divider protection circuitry through which the one capacitor is in communication with the transmission line (Cetinkaya; Fig 2c, Element Cs and Page 37). 

Regarding claim 12, the combination of Cetinkaya and Yang teaches the on-line measurement system of claim 11, wherein the capacitive voltage divider protection circuitry includes at least one of in-rush current limiting protection circuitry and surge arrestor circuitry (Cetinkaya; Fig 2c, Element Cs and Page 36, 2nd Column). 

Regarding claim 13, the combination of Cetinkaya and Yang teaches the on-line measurement system of claim 11, further comprising an auxiliary power port in communication with the energy management system to provide electrical power to auxiliary devices (Cetinkaya; Page 34, Section Introduction; Cetinkaya teaches using an auxiliary power source for a wireless node). 

Regarding claim 14, Cetinkaya teaches a measurement device (Cetinkaya; Fig 1) for measurement and communication of transmission parameters of a transmission line (Cetinkaya; Page 34, Section Introduction), the system comprising:
a measurement interface mounted on and connected with the transmission line for measurement of one or more transmission parameters Cetinkaya; Fig 1 and Page 36), the measurement 
a monitoring bank (Cetinkaya; Fig 1) arranged in communication with the measurement interface to receive indications of the one or more parameters of the transmission line (Cetinkaya; Page 36, 2nd Column), the monitoring bank including at least one processor and communication circuitry (Cetinkaya; Fig 1, Elements Processor and Transceiver), the at least one processor adapted to execute instructions to communicate indications of the one or more parameters of the transmission line to users via the communication circuitry (Cetinkaya; Fig 1 and Page 36, 2nd Column); and an energy management system (Cetinkaya; Fig 2a) connected with the transmission line for collecting and managing energy for operation of the on-line measurement system (Cetinkaya; Page 36).
Cetinkaya does not teach the energy management system including a capacitive voltage divider bank having a plurality of serially connected capacitors, one capacitor of the plurality in communication with the transmission line to receive a transmission line voltage and another capacitor connected to output an output voltage lower than the transmission line voltage.
Yang teaches the energy management system (Yang; Fig 1 and Par 0026) including a capacitive voltage divider bank (Yang; Fig 1, Element 18) having a plurality of serially connected capacitors, one capacitor of the plurality in communication with the transmission line to receive a transmission line voltage (Yang; Par 0025) and another capacitor connected to output an output voltage lower than the transmission line voltage (Yang; Par 0029 and 0052; Yang teaches using a capacitor bank to control the voltage in a grid system, i.e. using the first capacitor of the bank to acquire the voltage, and the last capacitor of the bank to output the changed voltage, see Par 0026).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the system of Cetinkaya with the voltage control of Yang in order to provide power control for the grid (Yang; Par 0004).


Regarding claim 16, the combination of Cetinkaya and Yang teaches the measurement device of claim 14, further comprising a power management system for regulating electric power to at least one of the measurement interface and the monitoring bank, the power management system including a power supply connected with the at least one of the measurement interface and the monitoring bank (Cetinkaya; Fig 2c and Page 36, 2nd Column; Cetinkaya teaches a regulating system for the energy harvester). 

Regarding claim 17, the combination of Cetinkaya and Yang teaches the measurement device of claim 16, wherein the power management system includes a power converter adapted to covert low voltage AC received from the another capacitor into low voltage DC for communication to the power supply (Cetinkaya; Fig 2c, Element Cs and Page 37). 

Regarding claim 18, the combination of Cetinkaya and Yang teaches the measurement device of claim 16, wherein the power management system includes a power storage device (Cetinkaya; Fig 2c, Element Cs and Page 37). 

Regarding claim 19, the combination of Cetinkaya and Yang teaches the measurement device of claim 14, wherein the measurement interface includes a processor adapted to convert and isolate measurement data from the at least one sensor (Cetinkaya; Fig 1, Element Processor). 

Regarding claim 21, the combination of Cetinkaya and Yang teaches the measurement device of claim 14, wherein the communications circuitry of the monitoring bank includes wireless communications .

Claims 2, 7-8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cetinkaya in view of Yang in view of Zhao.

Regarding claim 2, the combination of Cetinkaya and Yang teaches the on-line measurement system of claim 1.
The combination of Cetinkaya and Yang does not teach wherein the measurement platform is adapted for connection with the transmission line at a first connection and the energy management system is adapted for connection with the transmission line at a second connection.
Zhao teaches wherein the measurement platform is adapted for connection with the transmission line at a first connection (Zhao; Fig 5, node at harvester electrode) and the energy management system is adapted for connection with the transmission line at a second connection (Zhao; Fig 5, Node at conductor). 
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the multiple connections of Zhao with the measurement system of Cetinkaya in order to allow simpler power measurement (Zhao; Section 3.2).

Regarding claim 7, the combination of Cetinkaya and Yang teaches the on-line measurement system of claim 1.
 The combination of Cetinkaya and Yang does not teach wherein the at least one sensor includes a configurable front end measurement interface adapted to sense at least one voltage and/or current level of the transmission line. 

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the interface of Zhao with the measurement system of Cetinkaya in order to allow simpler power measurement (Zhao; Section 3.2).

Regarding claim 8, the combination of Cetinkaya and Yang teaches the on-line measurement system of claim 1.
The combination of Cetinkaya and Yang does not teach wherein the at least one sensor includes at least one of a resistive divider and a current transformer. 
Zhao teaches wherein the at least one sensor includes at least one of a resistive divider and a current transformer (Zhao; Fig 7a, Element Rdischarge and Section 3.2).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the divider of Zhao with the measurement system of Cetinkaya in order to allow simpler power measurement (Zhao; Section 3.2).

Regarding claim 15, Cetinkaya the measurement device of claim 14. 
The combination of Cetinkaya and Yang does not teach wherein the measurement interface is connected with the transmission line at a first connection and the energy management system is connected with the transmission line at a second connection.
Zhao teaches wherein the measurement interface is connected with the transmission line at a first connection (Zhao; Fig 5, node at harvester electrode) and the energy management system is connected with the transmission line at a second connection (Zhao; Fig 5, Node at conductor). 


Regarding claim 20, Cetinkaya the measurement device of claim 14.
 The combination of Cetinkaya and Yang does not teach wherein the at least one sensor includes a configurable front end measurement interface adapted to sense at least one voltage and/or current level of the transmission line. 
Zhao teaches wherein the at least one sensor includes a configurable front end measurement interface adapted to sense at least one voltage and/or current level of the transmission line (Zhao; Fig 5 and Section 3.1).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the interface of Zhao with the measurement system of Cetinkaya in order to allow simpler power measurement (Zhao; Section 3.2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Adolfsson et al teaches a voltage sensor on a powerline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867